Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered October 3, 2003, convicting defendant, after a nonjury trial, of two counts of promoting prison contraband in the first degree, and sentencing him to concurrent terms of 2 to 4 years, unanimously affirmed.
*467The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The evidence supports the conclusion that defendant knowingly possessed the prison contraband that was in his pocket (see People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 US 1041 [1972]).
Defendant’s claim that the People made improper use of his pretrial silence is unpreserved because, in this regard, he made only a general objection during the officer’s testimony, and no objection at all during the People’s summation. We decline to review this claim in the interest of justice. Were we to review this claim, we would find that any error was harmless, particularly in this nonjury trial where the court is considered capable of disregarding such evidence (see People v Moreno, 70 NY2d 403, 406 [1987]). Concur—Sullivan, J.P., Williams, Gonzalez, Catterson and McGuire, JJ.